HUSPENI, Judge
(concurring specially).
I agree with the result reached by the majority and with its analysis of applicable case law. However, I am concerned about dicta in the majority opinion referring to possible continued applicability of Minn. Stat. § 518.18(a)-(b) (1990).1 As stated in the concurring opinion in Keith v. Keith, 429 N.W.2d 276 (Minn.App.1988) (Huspeni, J., concurring specially):
[I]t appears that grants of joint physical custody, with no further specification or scheduling, are often ordered or stipulated so as to avoid making a difficult decision, or in the optimistic hope that “things will work out.”
Often things don’t “work out.” When they don’t, the adverse effects on a child can be swift. However, an attempt by the trial court to satisfy the strict requirements of Minn.Stat. § 518.18 in such a setting may fail.
Id. at 279.
In a true joint physical custody arrangement, I believe the best interests of children will be served only by allowing parents to seek court assistance without having to first meet the time constraints of section 518.18(a) and (b). I foresee no flood of custody litigation resulting from abrogation of such time restraints. If the court once vests primary physical custody in one parent, all provisions of section 518.18 will then apply and continue to apply to the custodial arrangement which, I believe, was envisioned by the framers of this statute.

. Section 518.18(a) and (b) read in relevant part:
(a) [N]o motion to modify a custody order may be made earlier than one year after the date of the entry of a decree * * *.
(b) If a motion for modification has been heard, * * * no subsequent motion may be filed within two years after disposition of the prior motion on its merits.